FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Response filed November 12, 2021, as well as the Amendments and Response filed May 6, 2021 (in which claims 32, 35-36, and 38 were amended, and claims 53-60 added).  Claims 54-60 are now withdrawn (see below), and claims 32-38 and 48-43 are under consideration.  It is reiterated that the terminal disclaimer filed May 6, 2021 was accepted, and thus the obviousness-type double patenting rejection over US Patent 10,544,467 has been withdrawn.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections:
The provisional obviousness-type double patenting rejections over copending applications 16/315,605, 16/315,608, and 16/315,610, as those applicants recite breast/ovarian, colon, and lung cancers, respectively, while the claims under consideration are now limited to different cancer types (see claim amendments of May 6, 2021); and
The prior art rejections relying upon Vierlinger (WO 2016/020551) as the sole or primary reference, given that Vierlinger pertains primarily to thyroid cancer, while instant independent claim 32 was amended May 6, 2021 to recite a subject suspected of having a “liver cancer, esophagus cancer, pancreatic cancer, or stomach cancer”.  

Claims 32-38 and 48-53 remain/are rejection for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of the species of a subject suspected of having a liver cancer in the reply filed on November 12, 2021 is acknowledged.  The examiner agrees that claims 32-38 and 48-53 read on the elected species.
Claims 54-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.
Claim Rejections - 35 USC § 103
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 32, 49, and 53  are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger (WO 2016/020551 A1 [published 11 Feb 2016; filed 10 Aug 2015]; cited in IDS), as evidenced by Carless (Chapter 10 of Chromatin Protocols [2015]; cited in IDS), in view of Shen et al (Epigenetics 8(1):34-43 [Jan 2013]; cited herein).



With regard to the particular steps of claim 32, as well as the preferred embodiment of dependent claim 49, the methods for determining methylation status taught by Vierlinger include preferred methods in which methylation status is determining using “methylation dependent bisulfite deamination (and consequently the identification of mc – methylated C – changes by any known methods, including PCR and hybridization techniques” (see pages 12-13).  With regard to the type of DNA employed in their methods (i.e., subjected to such deamination), Vierlinger discloses extracting genomic DNA from tissue for methylation analysis, and further exemplifies deamination via sodium bisulfite treatment of genomic DNA (see, .e.g., page 23).  Vierlinger further discloses differentiating methylated and unmethylated sites of interest via hybridization with methylation specific and methylation “unspecific” probes, and 
With regard to claim 32 as presently amended, it is also noted that Vierlinger discloses employing their methods with respect to samples from a subject “suspected of” having thyroid cancer (page 5 bridging to page 6), including using samples of abnormal tissue that may or may not be indicative of cancer (page 6 first full paragraph).  However, Vierlinger does not disclose the practice of their method with respect to a subject “suspecting of having a liver cancer”, as required by the amended claims.  
Shen et al disclose performing genome-wide methylation profiling on hepatocellular carcinoma (HCC) samples (i.e., samples corresponding to a type of liver cancer), via a methodology using HumanMethylation 450K BeadChip Arrays (see entire reference); it is noted that given the product and method employed by Shen et al, this methodology also inherently includes testing with respect to cg10673833 (as evidenced by Vierlinger, discussed above), although this particular site is not referenced by Shen et al.  Shen et al report identifying many differences in CpG site methylation in HCC 
While neither Vierlinger nor Shen et al disclose the testing of samples from a subject “suspected of having a liver cancer”, it would have been prima facie obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods taught by Vierlinger so as to have performed those methods with regard to samples from a subject “suspected of having a liver cancer” but not yet diagnosed as having liver cancer, and thereby to have performed methods meeting the requirements of the claims.  As noted above, Vierlinger teaches the practice of their methods on precancerous/suspicious samples from patients suspected 
It is noted that both the processing of dependent claim 49 and a subject as set forth in new dependent claim 53 are addressed above.  
Claims 33-38, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger, as evidenced by Carless, in view of Shen et al, as applied to claims 32, 49, and 53, above, and further in view of Bediaga et al (Breast Cancer Research 12:R77 [2010]; cited in IDS), and with regard to claim 52, as evidenced by Fakruddin et al (WASJ 24(12):1558 [2013]; previously cited).
The relevant teachings of Vierlinger, Carless, and Shen et al are set forth above.
Neither Vierlinger nor Shen et al teach generating a pair-wise methylation difference dataset comprising the elements specified in claim 33; further, a step of “performing a DNA sequencing reaction to quantify the methylation of the biomarker prior to generating the methylation profile”, as required by claim 50, is also not taught by the references.  
	Like Vierlinger, Bediaga et al disclose analyzing the methylation status of a variety of genes in relationship to cancer (see entire reference).  Bediaga et al report the identification via their methods of methylation profiles for various subtypes of breast cancer (see entire reference, particularly the Abstract and the Results at pages 4-7).
claims 33-38 and 48, Vierlinger teaches determining profiles of the various types of samples specified in (i)-(iii) of claim 33, including a profile generated from a “subject” (test) sample as compared to various types of control profiles (including normal/healthy samples), profiles of different types of normal/non-cancerous samples, and profiles of different types of cancer samples (see pages 14-15).  Regarding the embodiment of claim 34 (which depends from claim 33), as well as its dependent claim 48, Vierlinger also discloses analyzing and classifying their data to generate methylation profiles using various machine learning methods (such as by imputing values using KNN-Impute [page 24], training classification models via PAMR [page 25], and calculating a leave-one-out cross validation error rate via support vector machine classification [page 26]); it is also reiterated that Shen et al suggest performing separate comparisons of multiple types of diseased samples.  However, neither Vierlinger nor Shen et al teach generating the particular dataset type set forth in claim 33.  In performing their analysis and preparing their methylation profiles, Bediaga et al disclose comparing and determining differences between several different paired sample types, including test sample values as compared to values of corresponding adjacent tissues (with the normal values employed as a reference) (see, e.g., pages 3-4), and mean methylation values of the different tested tumor subtypes (page 3, left column-page 4), as well as comparisons of pooled sample values (see, e.g., page 3, right column-page 4), and the use together of multiple results as a combined dataset for scoring of mean methylation density of a sample, with scoring being performed for each of the various tumor subtypes (encompassing use of the combined comparisons together in a single dataset), and comparisons being made between the types (page 3, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Vierlinger in view of Shen et al so as to have generated a dataset of the type taught by Bediaga et al using data generated by the methods taught by Vierlinger in view of Shen et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of validating and confirming results, and/or to generate additional types of profiles also useful in differentiating subtypes of cancers, or other liver diseases and conditions (for the further benefit of facilitating more precise analysis of the nature of the condition(s) present in any particular patient in need of diagnosis and therapy for a liver condition).  With further regard to dependent claim 34, given the disclosure in the primary reference Vierlinger of the use of various machine learning methods in analyzing methylation data and generating profiles, such further steps would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (as such analysis is employed by Vierlinger in analyzing data and generating useful results).  Regarding claims 35-36 and 38, it is reiterated that liver cancer samples and control 
With regard to claims 50 and 52, it is reiterated that neither Vierlinger nor Shen et al teach a further step of “performing a DNA sequencing reaction to quantify the methylation of the biomarker prior to generating the methylation profile”, as required by the claim, nor do the references teach a “next generation sequencing reaction” as required by claim 52.  However, Bediaga et al disclose performing a microarray-based initial analysis of sample methylation (see page 2-page 3, left column, and page 4), followed by validation of their results using pyrosequencing to quantify methylation (page 3, and page 4, right column-page 5), and also disclose combining all of their data to provide more comprehensive methylation analysis and profiling (page 5, right column-page 7).  As evidenced by Fakruddin et al, pyrosequencing is a “next generation sequencing” technology (see, e.g., the Title and Abstract); thus, it is a property of pyrosequencing that it meets the requirements of claim 52.  Bediaga et al further teach that their use of pyrosequencing provides the benefit of validating their initial results, confirming “that genes tested have significantly altered methylation profiles”, and also corroborates “the potential usefulness of the studied markers for the development of a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Vierlinger in view of Shen et al so as to have included a further step of quantifying methylation via sequencing of cg10673833 (and particularly via pyrosequencing) prior to generating a methylation profile.  An ordinary artisan would have been motivated to have made such a modification for the benefit of validating and confirming the initial results obtaining using microarray analysis, as suggested by Bediaga et al.  
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger, as evidenced by Carless, in view of Shen et al and Bediaga et al, as applied to claim 50, above, and further in view of Fakruddin et al (WASJ 24(12):1558 [2013]; previously cited).
The relevant teachings of Vierlinger, Carless, Shen et al, and Bediaga et al are set forth above.  While Bediaga et al teach and provide motivation to perform sequencing, and particularly pyrosequencing, none of the previously relied upon references teach a sequencing reaction that “comprises droplet digital PCR” as required by claim 51.
Fakruddin et al provide an overview of pyrosequencing and its advantages, noting that its applications include methylation analysis (see entire reference, particularly page 1562, left column).  Fakruddin et al teach that one pyrosequencing platform is the Roche (454) GS FLX pyrosequencer, which employs droplet digital PCR technology to allow “hundreds of thousands of pyrosequencing reactions to be carried prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the particular PCR methodology of Roche (as taught by Fakruddin et al) in the method suggested by Vierlinger in view of Shen et al and Bediaga et al.  An ordinary artisan would have been motivated to have made such a modification for the advantage of allowing for rapid, simultaneous analysis of numerous individual amplified sequences.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 32-38 and 48-53 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, 30-31, and 34-45 of copending Application No. 16/315,609 (published as US 20190300965A1)(cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  It is noted that the recitation of liver cancer was added to the instant claims by the amendments of May 6, 2021, and that these 
The instant claims are directed to method of “generating a methylation profile of a biomarker in a subject suspected of having a liver cancer”, with steps including detecting “a methylation status of the biomarker based on hybridization of a probe to a treated DNA from the subject, wherein the biomarker is cg10673833, wherein the treated DNA is processed from a biological sample obtained from the subject to allow for determination of the methylation status of the biomarker”, and “generating the methylation profile of the biomarker based on the methylation status of the biomarker.  The ‘609 claims are also directed to a method of generating a methylation profile from a sample of a subject suspected of having liver cancer, wherein the biomarker is also cg10673833, and wherein the method requires more broadly recited steps of detecting methylation status and generating a profile (see a) and b) of claim 1 of the ‘609 application), but where the sample is more specifically recited as being “cell-free DNA (cfDNA)”; however, it is noted that the cfDNA sample may be, e.g., a sample that “comprises a blood sample” (dependent claim 26), such that the instant claims are essentially a more particular embodiment embraced by the ‘609 claims.  The instant claims also recite preferred embodiments in which sequencing and PCR are employed, such that the techniques encompasses by each claim set also clearly overlap (i.e., while the instant claims recite use of a probe, this is an element of the methods encompassed by both claim sets); further, the ‘609 dependent claims also recite the use of deaminating agents, genomic DNA, and hybridization, such that the ‘609 claims suggest the methods of the instant claims, and are not patentably distinct therefrom.  It would prima facie obvious to one of ordinary skill in the art to have performed any of the various alternative methods embraced by and recited in the ‘609 claims, as these alternatives are explicitly set forth in the ‘609 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634